Exhibit 10.2

December 5, 2006

Gazit-Globe Ltd.

1660 NE Miami Gardens Drive

Suite 1

North Miami Beach, FL 33179

Attention: Chaim Katzman

Ladies and Gentlemen:

In connection with our discussions of possible transactions involving The Mills
Corporation and/or its subsidiaries, affiliates or divisions (the “Company”),
Gazit-Globe Ltd (together with its affiliates, “you”) has requested information
concerning the Company. As a condition to such information being furnished to
you and your Representatives (as defined below), you agree that you and your
Representatives will treat any information (whether (i) prepared or otherwise
provided to you by the Company or its Representatives (as defined below) or
gathered by inspection, (ii) in written, oral, electronic or other form,
(iii) identified as “confidential” or otherwise, or (iv) prepared before, on or
after the date hereof) concerning any aspect of the Company which is furnished
to you or any of your Representatives by or on behalf of the Company (herein
collectively referred to as the “Confidential Information”) in accordance with
the provisions of this letter agreement and to take or abstain from taking
certain other actions herein set forth.

The Company agrees that it will provide you a general description of the nature
of the Confidential Information that it intends to deliver to you pursuant to
this letter agreement prior to delivering such Confidential Information, and
will not deliver any Confidential Information that you specifically ask not to
receive (and the Company will use reasonable efforts to provide you with
sufficient opportunity to object prior to delivering any such Confidential
Information). However, any Confidential Information delivered to you by the
Company shall be subject to the provisions of this letter agreement without
regard to the Company’s compliance with the preceding sentence.

The term “Confidential Information” shall be deemed to include notes, analyses,
compilations, summaries, data, studies, interpretations, forecasts, records,
memoranda or other documents or information prepared by you or your
Representatives which contain or are based on any Confidential Information. The
term “Confidential Information” does not include information which (i) is
already in your or your Representatives’ possession, provided that such
information is not subject to another confidentiality agreement or obligation of
secrecy between you or your Representatives and the Company, and is not known by
you or your Representatives to be subject to any other confidentiality agreement
or obligation of secrecy with the Company, (ii) is or becomes generally
available to the public other than as a result of a disclosure, directly or
indirectly, by you or your Representatives in violation of this letter
agreement, (iii) is or becomes available to you or your Representatives from a
source other than the Company or its



--------------------------------------------------------------------------------

Representatives, provided that such source is not known by you to be bound by a
confidentiality agreement with or other obligation of secrecy to the Company
with respect to such information or (iv) is independently developed by you or
your Representatives without use of any Confidential Information.

“Representatives” of any person shall mean its affiliates and the members,
managers, partners, directors, officers, employees, controlling persons,
representatives, agents and advisors of such person and its affiliates. An
“affiliate” of any person shall mean any other person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the first person. For purposes of this definition,
“control” of a person means the possession of power to direct or cause the
direction of management and policies of such person, whether through ownership
of voting securities, by contract or otherwise and shall be deemed to exist by
virtue of the ownership or control of more than ten percent (10%) of the capital
or voting rights of such person.

Confidentiality - You hereby agree that the Confidential Information will be
kept confidential by you and your Representatives and will not be disclosed by
you or any of your Representatives except as expressly permitted by this letter
agreement, and that any of such information may be disclosed to your
Representatives only on a “need to know basis” and only if you have informed
such Representatives of the obligations contained herein and they have agreed,
or otherwise have a duty, to keep the Confidential Information confidential. You
agree to be responsible for any breach of this letter agreement by yourself or
by any of your Representatives (it being understood that such responsibility
shall be in addition to and not by way of limitation of any right or remedy the
Company may have against your Representatives with respect to such breach).

Non-Disclosure - In addition, except as required by law as set forth below,
without the prior written consent of the Company, you will not, and will direct
your Representatives not to, disclose to any person that you or any of your
Representatives has received Confidential Information or that Confidential
Information has been made available to you or them. The matters contemplated by
the foregoing sentence shall be subject to the same exceptions to non-disclosure
as if they were “Confidential Information” for purposes of this letter
agreement. You acknowledge that disclosure of any of the information described
in the preceding sentence may irreparably damage the Company or its affiliates.
The term “person” as used in this letter agreement will be interpreted broadly
to include the media (electronic, print or otherwise), publicly available
Internet pages, any governmental representative or authority or any corporation,
company, limited liability company, enterprise, association, partnership, group
or other entity or individual.

Notwithstanding anything herein to the contrary, the Company acknowledges that
(i) you have previously filed a Schedule 13D, as amended, with the Securities
and Exchange Commission, and (ii) this letter agreement does not prohibit you
from continuing to file amendments to your Schedule 13D as required by law or
making other legally required filings in the future; provided, however, that
such amendments and filings shall not be used to evade your obligations set
forth in the next paragraph.



--------------------------------------------------------------------------------

Standstill - Subject to the immediately following paragraph, as a condition to
any further discussions between you and us with respect to a possible
transaction, and to the provision of any additional Confidential Information to
you, you agree that, until the earlier of March 30, 2007 and (y) the date on
which the Company enters into, or publicly recommends, a Competing Transaction
(as defined below), neither you nor any of your affiliates shall, without the
prior written request of the Company, alone or jointly or in concert with any
other person (including by providing financing to any other person), effect or
seek, offer or propose (whether publicly or otherwise) to effect (a) the
acquisition of record or beneficial ownership of any securities or rights to
acquire any securities of the Company or any of its subsidiaries, or of any
rights or options to acquire such ownership (including from a person other than
the Company); (b) the acquisition of any assets owned or managed by or interest
in assets owned or managed by the Company or any of its subsidiaries (including
any rights or options to acquire any such assets) (including from a person other
than the Company); (c) the commencement of any tender or exchange offer for any
securities of the Company or any of its subsidiaries; provided that you shall
have the right to tender your shares into any tender or exchange offer not
commenced by you; (d) the participation in any “solicitation” of “proxies” (as
such terms are used in the proxy rules of the Securities and Exchange
Commission) or consents to vote or otherwise with respect to any voting
securities of the Company or any of its subsidiaries; (e) except as required by
applicable law, the making of any public announcement with respect to any
proposal for or offer of any extraordinary transaction involving the Company or
any of its securities or assets (or those of its subsidiaries); (f) any other
action, to seek to control the management, Board of Directors or policies of the
Company or any of its subsidiaries; (g) the formation, joining or in any way
participating in a “group” (as defined under the Securities Exchange Act of
1934) with respect to the Company; (h) to materially assist or act as a
financing source for, or otherwise invest in, any other person to assist them in
undertaking any of the foregoing; or (i) any action that could require the
Company to make a public announcement as to any of the foregoing; provided,
however, that the Company is conducting a strategic alternatives process and you
shall be invited to participate in such strategic alternatives process and you
shall be afforded an opportunity comparable to that of any other party to submit
a proposal relating to an extraordinary transaction with the Company. You
further agree during such period not to (i) request, directly or indirectly,
that the Company (1) amend or waive any provision of this paragraph (including
this sentence), or (2) otherwise consent to any action inconsistent with any
provision of this paragraph (including this sentence); (ii) take any initiative
with respect to the Company or any of its affiliates or securities that would
reasonably be expected to require the Company or any such affiliate to make a
public announcement regarding (1) such initiative, (2) any of the activities
referred to in this paragraph, or (3) the possibility of a transaction involving
you or your affiliates, in each case, subject to the immediately following
paragraph.

Notwithstanding the foregoing, if you shall have at any time provided written
notice to the Company that you no longer wish to participate in its strategic
alternatives process, nothing herein shall prevent you from participating or
agreeing to participate as a financing source for a potential transaction
relating to the Company or its assets by a third party; provided that such third
party has signed a confidentiality agreement with the Company and is in
compliance with any standstill or confidentiality obligations to the Company;
provided further, that upon notice from you, the Company consents in writing
(such consent not to be unreasonably withheld or delayed) to such participation.
For purposes of this paragraph, a “Competing Transaction” means (i) the sale or
disposition of all or substantially all of the assets of the Company, or of



--------------------------------------------------------------------------------

assets of the Company with a fair market value in the aggregate of at least
$1,500,000,000, (ii) a transaction with a third party constituting a change of
control of the Company (whether by merger, consolidation, tender offer, share or
other equity exchange, similar business combination or otherwise), or (iii) the
issuance by the Company or its subsidiaries of equity securities of the Company
or its subsidiaries (or of rights to acquire such securities or securities
convertible or exchangeable into any such securities) for aggregate
consideration of at least $500,000,000. Nothing herein shall prohibit you from
voting securities that you own in any manner or granting a proxy to another
person in respect thereof.

Notwithstanding the foregoing, nothing in this letter agreement shall prohibit
you or your affiliates from participating in any “solicitation” of “proxies” (as
such terms are used in the proxy rules of the Securities and Exchange
Commission) or consents to vote or otherwise with respect to any voting
securities of the Company or any of its subsidiaries in connection with the
Company’s 2007 annual meeting (including, without limitation, nominating a slate
of directors for election at such annual meeting). For the avoidance of doubt,
you shall not directly or indirectly discuss with or offer to any person
(including, without limitation, any affiliate or current joint venture or other
partner of or investor in the Company) any position (debt, equity, joint venture
or otherwise, including, without limitation, any continuation or modification of
any current arrangement with any such third party) in any possible transaction
with the Company or any other form of direct or indirect participation in any
possible transaction with the Company by you and such person without the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed (provided, that the Company shall notify you of its consent or
refusal no later than 3 business days following the Company’s receipt of your
written request for such consent, and in the absence of such notification the
Company shall be deemed to have consented) with respect to any person that has
not previously signed a confidentiality agreement with the Company.

Acknowledgement - You acknowledge that the Confidential Information may include
material non-public information concerning the Company and that, under
applicable securities laws, including the securities laws of the United States,
your receipt of the Confidential Information may restrict your ability to trade
in securities of the Company while in possession of such information. You
acknowledge and agree that you are aware of such laws, and that compliance with
such laws in your trading activities is your responsibility.

Notwithstanding the foregoing, it is understood that you will not wish to be
restricted in your ability to trade in securities of the Company for an
indefinite period of time. In furtherance of your desire to cleanse yourself of
possessing any potential material non-public information concerning the Company,
you may at any time advise the Company that you are delivering to the Company or
destroying all Confidential Information and any other material containing or
reflecting any information in the Confidential Information (whether prepared by
the Company, its Representatives or otherwise and regardless of the form or
storage medium) furnished to you or your Representatives and are not retaining
any copies, extracts or other reproductions in whole or in part of such material
(except as may be required to be retained by applicable law, regulation or
internal document retention policies, with any such copies to be retained
subject to the confidentiality obligations hereunder), and that you do not wish
to receive any other Confidential Information or continue your dialogue with the
Company as to Confidential Information. The



--------------------------------------------------------------------------------

Company agrees to honor such request, and not to provide you with any additional
Confidential Information, whether in writing, orally or otherwise, after
receiving such request, provided that the return or destruction of such
Confidential Information shall not in any event be understood as constituting
advice or a representation by the Company that you are no longer in possession
of material non-public information concerning the Company, and any decision as
to your future market activities in the securities of the Company shall be
solely yours.

If, after June 30, 2007 and prior to October 27, 2008, the Company and you are
no longer in discussions with respect to a strategic transaction involving you
and the Company or its assets, and you reasonably believe that you are in
possession of Confidential Information that constitutes material, non-public
information under the U.S. federal securities laws, then you may notify the
Company as to which Confidential Information constitutes such material,
non-public information (the “Subject Information”). The Company shall either
publicly disclose the Subject Information or permit you to publicly disclose the
Subject Information; provided, however, that, if the Company determines that the
Subject Information is not material, non-public information under the U.S.
federal securities laws, the Company has the right not to disclose or permit you
to disclose the Subject Information so long as it certifies to you in writing
that it reasonably believes that the Subject Information is not material,
non-public information under U.S. federal securities laws.

Remedies - You understand and agree that money damages would not be a sufficient
remedy for any breach of this letter agreement by you or any of your
Representatives and that the Company shall be entitled to equitable relief,
including an injunction and specific performance, as a remedy for such breach.
Such remedies shall not be deemed to be the exclusive remedies for a breach by
you or any of your Representatives of this letter agreement but shall be in
addition to all other remedies available to the Company at law or in equity.

No Representation - You understand that neither the Company nor any of its
Representatives have made or make any representation or warranty as to the
accuracy or completeness of the Confidential Information. You agree that neither
the Company nor any of its Representatives shall have any liability to you or
any of your Representatives resulting from the receipt or use of the
Confidential Information except as may otherwise be expressly provided in a
definitive agreement. Neither this letter agreement nor disclosure of any
Confidential Information to you shall be deemed by implication or otherwise to
vest in you rights in or to the Confidential Information except as set forth in
this letter agreement.

No Obligation - The parties agree that unless and until a definitive agreement
between the Company and you with respect to a transaction has been executed and
delivered, neither the Company nor you will be under any legal obligation of any
kind whatsoever with respect to such a transaction by virtue of this or any
written or oral expression with respect to such a transaction by any of its
Representatives except, in the case of this letter agreement, for the matters
specifically agreed to herein. For purposes of this letter agreement, the term
“definitive agreement” does not include an executed letter of intent or any
other preliminary written agreement, nor does it include any written or oral
acceptance of any offer or bid by you. You acknowledge that the Company and its
Representatives shall be free to take such actions regarding any possible
transaction and for the dissemination of Confidential Information which



--------------------------------------------------------------------------------

they in their sole discretion shall determine including, without limitation,
negotiating with any other party and entering into a definitive transaction
agreement with any other party without prior notice to you or any other person
or discontinuing discussions or negotiations with you or any other party at any
time for any reason or for no reason.

Required Disclosure - In the event that you or any of your Representatives are
required or become legally compelled by applicable law, regulation, stock
exchange rule, subpoena, court order or similar process, or are required or
requested by governmental, judicial or regulatory authorities having appropriate
jurisdiction to disclose any of the Confidential Information, you will, if
legally permitted, promptly provide us with written notice so that we may seek,
at our expense, a protective order or other appropriate remedy and/or waive
compliance with the provisions of this letter agreement, and you agree to
cooperate with us on an “all reasonable efforts” basis, at our sole cost and
expense to obtain such a protective order or other remedy. In the event that
such protective order or other remedy is not obtained or we waive compliance
with the provisions of this agreement, you will furnish only that portion of the
Confidential Information which you are advised by counsel in writing is required
to be disclosed, and you will exercise all reasonable efforts to obtain
reasonable assurance that confidential treatment will be accorded the
Confidential Information so furnished.

Term - This letter agreement and all of the parties’ obligations hereunder shall
terminate on the date which is two years from the date hereof; provided,
however, that liability for any breach of this letter agreement prior to such
termination shall survive such termination.

Amendment, Non-Waiver, Remedies, Severability, Assignment, Misc. - The agreement
set forth in this letter agreement may be modified or waived only by a separate
writing signed by both the Company and you expressly so modifying or waiving
such agreement. You agree that no failure or delay by the Company in exercising
any right, remedy, power or privilege hereunder will operate as a waiver
thereof, nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. If any provision of this letter agreement is found to violate
any statute, regulation, rule, order or decree of any governmental authority,
court, agency or exchange, such invalidity shall not be deemed to affect any
other provision hereof or the validity of the remainder of this letter
agreement, and such invalid provision shall be deemed deleted herefrom to the
minimum extent necessary to cure such violation. Neither this letter agreement
nor any of the rights and/or obligations hereunder may be assigned, by operation
of law or otherwise, by either party without the prior written consent of the
other party, except that the Company may assign this letter agreement to any
successor to The Mills Corporation (by merger or otherwise) or to any person
that acquires at least a majority of the assets or equity securities of the
Company. Any attempted assignment or transfer by either party not in accordance
herewith shall be null and void. This letter agreement is for the benefit of
each party and its respective Representatives and their respective successors
and permitted assigns.

Entire Agreement - This letter agreement and the Stipulated Final Order dated
December ____, 2006 (C.A. No. 2530-N, Delaware Court Of Chancery, New Castle
County) contain the entire



--------------------------------------------------------------------------------

agreement and supersede all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof and
thereof.

Governing Law - This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware. You hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of Delaware for any actions, suits or proceedings arising out of or
relating to this letter agreement (and you agree not to commence any action,
suit or proceeding relating thereto except in such courts, and further agree
that service of any process, summons, notice or document by U.S. registered mail
to your address set forth above shall be effective service of process for any
action, suit or proceeding brought against you in any such court). You hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding arising out of this letter agreement in the
courts of the State of Delaware, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

(signature page follows)



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this agreement shall
become a binding agreement between you and the Company.

 

Very truly yours, THE MILLS CORPORATION By:   /s/ Mark S. Ordan   Name:   Mark
S. Ordan   Title:   Chief Executive Officer and President

 

Confirmed and Agreed to: GAZIT-GLOBE LTD. By:   /s/ Chaim Katzman   Name:  
Chaim Katzman   Title:   Chairman